UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and defense (2.9%) General Dynamics Corp. 282,700 $21,315,580 Goodrich Corp. 59,100 5,355,642 L-3 Communications Holdings, Inc. 368,400 28,827,300 Northrop Grumman Corp. 560,700 38,856,510 Precision Castparts Corp. 90,200 12,897,698 Raytheon Co. (S) 204,400 10,217,956 Safran SA (France) 296,711 10,722,651 United Technologies Corp. 257,200 20,910,360 Airlines (0.5%) Delta Air Lines, Inc. (NON) 1,541,000 17,983,470 United Continental Holdings, Inc. (NON) 409,000 10,388,600 Automotive (0.5%) Dongfeng Motor Group Co., Ltd. (China) 2,798,000 4,916,370 Ford Motor Co. (NON) 292,500 4,665,375 General Motors Co. (NON) 383,700 14,001,213 Banking (13.6%) Bank of America Corp. 9,395,494 129,000,133 Bank of New York Mellon Corp. (The) 1,736,600 54,234,018 Barclays PLC (United Kingdom) 2,033,132 9,563,527 Citigroup, Inc. (NON) 16,657,800 80,290,596 JPMorgan Chase & Co. 4,019,082 180,617,543 PNC Financial Services Group, Inc. 429,800 25,788,000 State Street Corp. 986,400 46,084,608 SunTrust Banks, Inc. 375,775 11,434,833 U.S. Bancorp 1,167,100 31,511,700 Wells Fargo & Co. 4,358,479 141,301,889 Wilmington Trust Corp. 325,600 1,426,128 Beverage (0.6%) Coca-Cola Co. (The) 310,000 19,483,500 Coca-Cola Enterprises, Inc. 392,700 9,880,332 Biotechnology (0.8%) Amgen, Inc. (NON) (S) 410,800 22,626,864 Genzyme Corp. (NON) 255,100 18,711,585 Broadcasting (0.7%) CBS Corp. Class B 517,400 10,260,042 DISH Network Corp. Class A (NON) 1,322,600 27,920,086 Building materials (0.4%) Masco Corp. 498,900 6,645,348 Owens Corning, Inc. (NON) 450,000 15,061,500 Cable television (2.1%) Comcast Corp. Class A 2,475,100 56,308,525 DIRECTV Class A (NON) 729,425 30,920,326 Time Warner Cable, Inc. 352,180 23,888,369 Chemicals (1.9%) CF Industries Holdings, Inc. 63,800 8,615,552 Dow Chemical Co. (The) 957,400 33,968,552 E.I. du Pont de Nemours & Co. 580,900 29,440,012 Huntsman Corp. 824,500 14,354,545 LyondellBasell Industries NV Class A (Netherlands) (NON) 413,500 14,861,190 Coal (0.4%) CONSOL Energy, Inc. 368,600 18,319,420 Commercial and consumer services (0.2%) Alliance Data Systems Corp. (NON) (S) 181,500 12,839,310 Communications equipment (2.1%) Cisco Systems, Inc. (NON) 2,500,757 52,891,011 Harris Corp. 400,500 18,639,270 Motorola Solutions, Inc. (NON) 173,842 6,739,854 Qualcomm, Inc. 591,500 32,017,895 Computers (2.0%) Hewlett-Packard Co. 1,595,500 72,898,395 IBM Corp. 131,400 21,286,800 Seagate Technology (NON) 705,600 9,878,400 Conglomerates (4.0%) General Electric Co. 6,634,720 133,623,261 Honeywell International, Inc. 379,600 21,261,396 Tyco International, Ltd. 1,181,842 52,981,977 Consumer finance (0.4%) Discover Financial Services 893,700 18,401,283 Consumer goods (2.0%) Colgate-Palmolive Co. 201,600 15,476,832 Energizer Holdings, Inc. (NON) 36,300 2,640,462 Estee Lauder Cos., Inc. (The) Class A 76,411 6,151,086 Kimberly-Clark Corp. 205,800 13,321,434 Newell Rubbermaid, Inc. 867,100 16,691,675 Procter & Gamble Co. (The) 811,100 51,204,743 Consumer services (0.3%) Hertz Global Holdings, Inc. (NON) (S) 1,242,800 18,281,588 Electric utilities (3.5%) AES Corp. (The) (NON) 1,612,500 19,995,000 Ameren Corp. (S) 770,400 21,856,248 American Electric Power Co., Inc. 894,048 31,899,633 CMS Energy Corp. (S) 403,800 7,874,100 Edison International 613,300 22,250,524 Entergy Corp. 266,215 19,212,737 Great Plains Energy, Inc. 811,841 15,977,031 NV Energy, Inc. 390,800 5,615,796 PG&E Corp. 614,400 28,434,432 PPL Corp. 403,200 10,398,528 Electrical equipment (1.0%) Emerson Electric Co. 866,900 51,043,072 Electronics (2.1%) Elster Group SE ADR (Germany) (NON) 374,200 5,953,522 Intel Corp. 1,138,000 24,421,480 Jabil Circuit, Inc. 703,500 14,217,735 Marvell Technology Group, Ltd. (NON) 431,800 8,208,518 MEMC Electronic Materials, Inc. (NON) (S) 968,600 10,741,774 SanDisk Corp. (NON) 411,900 18,687,903 Texas Instruments, Inc. 689,000 23,363,990 Yokogawa Electric Corp. (Japan) 654,221 5,284,949 Energy (oil field) (3.5%) Halliburton Co. 200,600 9,027,000 Helix Energy Solutions Group, Inc. (NON) (S) 691,600 8,575,840 National Oilwell Varco, Inc. 569,800 42,108,220 Schlumberger, Ltd. 728,839 64,859,383 Transocean, Ltd. (Switzerland) (NON) (S) 330,100 26,384,893 Weatherford International, Ltd. (Switzerland) (NON) 1,349,778 32,016,734 Energy (other) (0.2%) First Solar, Inc. (NON) (S) 84,200 13,015,636 Engineering and construction (0.7%) Fluor Corp. 306,000 21,172,140 Foster Wheeler AG (Switzerland) (NON) 400,400 14,738,724 Financial (0.3%) KKR & Co. LP 949,377 14,231,161 Food (0.2%) Kraft Foods, Inc. Class A (S) 418,262 12,786,269 Forest products and packaging (0.3%) International Paper Co. 501,400 14,480,432 Health-care services (2.8%) Aetna, Inc. 1,337,600 44,060,544 AmerisourceBergen Corp. 384,100 13,773,826 CIGNA Corp. 652,000 27,397,040 Lincare Holdings, Inc. (S) 307,300 8,312,465 Omnicare, Inc. (S) 303,900 7,877,088 WellPoint, Inc. (NON) 689,800 42,850,376 Homebuilding (0.5%) D.R. Horton, Inc. (S) 797,200 9,877,308 Toll Brothers, Inc. (NON) (S) 696,600 14,099,184 Industrial (0.1%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 524,132 4,837,738 Insurance (6.2%) ACE, Ltd. 571,400 35,192,526 Aflac, Inc. 809,900 46,634,042 Allstate Corp. (The) 1,307,300 40,709,322 Assured Guaranty, Ltd. (Bermuda) 1,081,580 15,639,647 Chubb Corp. (The) 551,375 31,941,154 Everest Re Group, Ltd. 244,820 20,633,430 Hartford Financial Services Group, Inc. (The) 1,119,800 31,108,044 Marsh & McLennan Cos., Inc. 470,100 13,106,388 MetLife, Inc. 735,000 33,640,950 Prudential Financial, Inc. 379,400 23,336,894 Travelers Cos., Inc. (The) 233,300 13,125,458 XL Group PLC (S) 731,600 16,768,272 Investment banking/Brokerage (1.6%) Goldman Sachs Group, Inc. (The) 311,393 50,950,123 Morgan Stanley 1,094,600 32,181,240 Lodging/Tourism (0.5%) Wyndham Worldwide Corp. 851,380 23,949,319 Machinery (1.4%) Bucyrus International, Inc. Class A 307,200 27,881,472 Lonking Holdings, Ltd. (China) 7,626,000 4,479,276 Parker Hannifin Corp. 471,100 42,121,051 Manufacturing (1.0%) Illinois Tool Works, Inc. (S) 350,400 18,742,896 Ingersoll-Rand PLC (S) 671,800 31,708,960 Media (2.2%) Time Warner, Inc. 1,631,800 51,320,110 Viacom, Inc. Class B 579,400 24,074,070 Walt Disney Co. (The) 967,700 37,614,499 Medical technology (2.9%) Baxter International, Inc. 1,078,800 52,311,012 Boston Scientific Corp. (NON) 3,276,687 22,871,275 Covidien PLC (Ireland) 607,972 28,860,431 Hospira, Inc. (NON) 128,300 7,086,009 Medtronic, Inc. 1,011,400 38,756,848 Metals (1.7%) Alcoa, Inc. 793,700 13,151,609 Freeport-McMoRan Copper & Gold, Inc. Class B 285,419 31,039,316 Newmont Mining Corp. 152,400 8,392,668 Nucor Corp. (S) 356,900 16,385,279 Steel Dynamics, Inc. 809,100 14,725,620 U.S. Steel Corp. (S) 123,966 7,149,119 Oil and gas (11.3%) Apache Corp. 432,022 51,566,146 BP PLC ADR (United Kingdom) 422,500 20,056,075 Chevron Corp. 1,459,800 138,578,814 ConocoPhillips 469,500 33,550,470 EOG Resources, Inc. (S) 288,300 30,672,237 Exxon Mobil Corp. 1,623,292 130,967,199 Nexen, Inc. (Canada) 666,000 16,749,900 Occidental Petroleum Corp. 794,414 76,803,946 Petrohawk Energy Corp. (NON) 1,203,700 24,134,185 Petroleo Brasileiro SA ADR (Brazil) 430,900 15,826,957 QEP Resources, Inc. 285,600 11,606,784 Royal Dutch Shell PLC ADR (United Kingdom) (S) 225,400 16,001,146 Total SA ADR (France) 416,100 24,454,197 Pharmaceuticals (5.6%) Abbott Laboratories 378,100 17,074,996 Johnson & Johnson 1,032,600 61,718,502 Merck & Co., Inc. 2,223,591 73,756,513 Pfizer, Inc. 7,683,345 139,990,546 Publishing (0.2%) R. R. Donnelley & Sons Co. (S) 445,300 7,890,716 Real estate (0.2%) Chimera Investment Corp. (R) 1,871,700 7,861,140 Regional Bells (4.0%) AT&T, Inc. 2,822,100 77,664,192 Verizon Communications, Inc. 3,645,959 129,869,060 Restaurants (0.3%) Domino's Pizza, Inc. (NON) 330,900 5,426,760 McDonald's Corp. 174,600 12,862,782 Retail (3.6%) Bed Bath & Beyond, Inc. (NON) 356,200 17,097,600 CVS Caremark Corp. 1,115,700 38,156,940 Lowe's Cos., Inc. 1,699,500 42,147,600 Macy's, Inc. 191,300 4,428,595 Office Depot, Inc. (NON) 2,408,900 12,646,725 Staples, Inc. (S) 363,300 8,105,223 SUPERVALU, Inc. (S) 1,019,600 7,432,884 Target Corp. 400,600 21,964,898 Wal-Mart Stores, Inc. 666,500 37,370,655 Schools (0.3%) Apollo Group, Inc. Class A (NON) 415,000 17,127,050 Semiconductor (1.1%) Atmel Corp. (NON) (S) 568,860 7,702,364 FormFactor, Inc. (NON) 79,375 678,656 KLA-Tencor Corp. 542,100 23,895,768 Novellus Systems, Inc. (NON) 664,700 23,975,729 Shipping (0.1%) Nordic American Tanker Shipping (Bermuda) (S) 179,100 4,378,995 Software (1.6%) CA, Inc. 982,400 23,381,120 Microsoft Corp. 1,459,300 40,459,093 Oracle Corp. 673,800 21,581,814 Technology services (0.2%) Unisys Corp. (NON) 367,012 10,397,450 Telecommunications (0.4%) Vodafone Group PLC ADR (United Kingdom) (S) 748,800 21,235,968 Textiles (0.4%) Hanesbrands, Inc. (NON) 988,100 22,746,062 Tobacco (0.8%) Philip Morris International, Inc. 751,000 42,987,240 Total common stocks (cost $4,206,157,772) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $6,750,000 $12,863,475 Total convertible bonds and notes (cost $6,762,518) SHORT-TERM INVESTMENTS (6.0%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 235,086,725 $235,086,725 Putnam Money Market Liquidity Fund 0.17% (e) 79,878,267 79,878,267 Total short-term investments (cost $314,964,992) TOTAL INVESTMENTS Total investments (cost $4,527,885,282) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $5,227,578,926. (b) The aggregate identified cost on a tax basis is $4,659,011,586, resulting in gross unrealized appreciation and depreciation of $946,325,757 and $152,215,762, respectively, or net unrealized appreciation of $794,109,995. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $232,031,360. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $235,086,725 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $94,635 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $232,604,849 and $216,144,222, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $206,563,894 $ $ Capital goods 350,627,099 15,201,927 Communication services 339,886,440 Conglomerates 207,866,634 Consumer cyclicals 426,725,438 4,916,370 Consumer staples 289,911,577 Energy 805,275,182 Financials 1,147,150,522 9,563,527 Health care 628,035,920 Technology 472,018,541 5,284,949 Transportation 32,751,065 Utilities and power 183,514,029 Total common stocks Convertible bonds and notes 12,863,475 Short-term investments 79,878,267 235,086,725 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
